Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Objections
Claims 5, 13-14 and 19-20 are objected to because of the following informalities:  “wherein material” should be changed to “wherein the material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12 and 18 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  knowing what type of ion is implanted or contained in the modified layer which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Applicant’s invention does not disclose what type of ion is used in the modified layer and one of skill in the art would not be able to determine which ion or type of ion to use.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Publication number CN 109240004 with application number 201811169712.0, provided on IDS received 6/10/2020, using US Pub. 2020/0341338 A1 as English translation), hereafter referred to as Ma.

As to claim 1, Ma discloses a method of manufacturing a display panel (figs 7a-g; [0070]), comprising:
etching a substrate by performing an etching process (fig 7e, etching process to substrate comprising metal line 704; [0077]);
after etching the substrate by performing the etching process, disposing a modified layer on a side edge of a metal line of the substrate (fig 7f, modified layer 708 on side edge of metal line 704 of the substrate); and
after disposing the modified layer on the side edge of the metal line of the substrate, removing a photoresist layer on the substrate (fig 7g, photoresist layer 705 is removed; [0083]). 

As to claim 2, Ma discloses the method of manufacturing the display panel according to claim 1 (paragraphs above),


As to claim 5, Ma discloses the method of manufacturing the display panel according to claim 1 (paragraphs above),
wherein the material of the metal line comprises copper ([0082]-[0084]). 

As to claim 7, Ma discloses the method of manufacturing the display panel according to claim 1 (paragraphs above),
wherein the material of the modified layer comprises copper oxide ([0078]). 

As to claim 8, Ma discloses the method of manufacturing the display panel according to claim 1 (paragraphs above),
wherein the modified layer covers the side edge of the metal line (fig 7f, modified layer 708 on side edge of metal line 704). 

As to claim 9, Ma discloses a display panel (fig 7g, and [0070]), comprising:

a metal line (704), disposed on the substrate (703); 
wherein a side edge of the metal line (704) is provided with a modified layer (708). 

As to claim 10, Ma discloses the display panel according to claim 9 (paragraphs above),
wherein an oxygen content of the modified layer is greater than an oxygen content of the side edge of the metal line ([0077]-[0084]; layer 704 is a copper layer and 708 is a copper oxide layer formed by oxidizing the copper layer). 

As to claim 13, Ma discloses the display panel according to claim 9 (paragraphs above),
wherein the material of the metal line comprises copper ([0077]-[0084]; layer 704 is a copper layer and 708 is a copper oxide layer). 

As to claim 14, Ma discloses the display panel according to claim 9 (paragraphs above),


As to claim 15, Ma discloses the display panel according to claim 9 (paragraphs above),
wherein the modified layer (708) covers the side edge of the metal line (704). 

As to claim 16, Ma discloses a display panel (fig 7g, and [0070]), comprising:
a substrate (703); and 
a metal line (704), disposed on the substrate (703);
wherein a side edge of the metal line is provided with a modified layer (708), the modified layer covers the side edge of the metal line (704), and an oxygen content of the modified layer is greater than an oxygen content of the side edge of the metal line ([0077]-[0084]; layer 704 is a copper layer and 708 is a copper oxide layer formed by oxidizing the copper layer). 

As to claim 19, Ma discloses the display panel according to claim 16 (paragraphs above),


As to claim 20, Ma discloses the display panel according to claim 16 (paragraphs above),
wherein material of the modified layer comprises copper oxide ([0077]-[0084]; layer 704 is a copper layer and 708 is a copper oxide layer). 

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2017/0294499 A1), hereafter referred to as Lu.

As to claim 9, Lu discloses a display panel (fig 4, display panel 40 including circuitry 44 and metal traces 64 shown in detail in figure 31, metal trace 64), comprising:
a substrate (fig 31, substrate 70); and 
a metal line (66; [0084]), disposed on the substrate; 
wherein a side edge of the metal line is provided with a modified layer (modified layer 146 on metal line 66). 

As to claim 11, Lu discloses the display panel according to claim 9 (paragraphs above),
wherein a carbon content of the modified layer is greater than a carbon content of the side edge of the metal line ([0085] CF plasma on the metal layer 66 forms a fluorocarbon layer 146). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Cao et al. (US Pub. No. 2016/0276369 A1), hereafter referred to as Cao.

As to claim 3, Ma discloses the method of manufacturing the display panel according to claim 1 (paragraphs above).
Ma does not disclose wherein the modified layer is disposed on the metal line by performing a heat treatment process. 
Nonetheless, Cao discloses wherein a modified layer (fig 6, layer 311) is disposed on a metal line (310) by performing a heat treatment process ([0028]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the oxidation of the copper line to form the copper oxide layer of Ma by using the oxidation process as taught by Cao since applying heat will allow for the oxide layer to form more quickly.  

As to claim 6, Ma discloses the method of manufacturing the display panel according to claim 1 (paragraphs above).

	Nonetheless, Cao discloses wherein a modified layer (fig 6, layer 311) is formed by aping an oxidative plasma treatment process to the metal line (metal line 310; [0028]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the oxidation of the copper line to form the copper oxide layer of Ma by using the oxidation process as taught by Cao since the plasma will ensure that the oxide layer is formed more uniformly and with less contaminates.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Sato et al. (US Pub. No. 2012/0202357 A1), hereafter referred to as Sato.

As to claim 17, Ma discloses the display panel according to claim 16 (paragraphs above).
Ma does not disclose wherein a carbon content of the modified layer is greater than a carbon content of the side edge of the metal line. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the surface oxide layer of Ma to include greater carbon content than that of the metal line since the surface oxide layer/modified layer of Sato is formed by exposure to air and therefore exposed to carbon atoms while the copper metal line with low to zero concentration of carbon so that the resistivity of the copper electrical line remains low.  

Pertinent Art
US Pub. No. 2020/0192136 is pertinent to the current application because this reference teaches forming an oxide layer on the sidewalls of a metal line in an array/display substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/5/2021